DETAILED ACTION
This action is pursuant to the claims filed on December 9, 2019. Claims 1-12 are pending. A first action on the merits of claims 1-12 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-7 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Salahieh et al. (hereinafter ‘Salahieh’, U.S. PGPub. No. 2017/0042614) and further in view of Taylor (U.S. Pat. No. 5,843,075).
In regards to independent claims 1 & 7 and claims 3-4 and 9-10, Salahieh discloses a system and a method comprising: a catheter (an electrode assembly in Figs. 18A-18C) comprising an expandable distal end (expandable ablation structure 34 in Figs. 18A-18C) comprising a plurality of electrode (electrode 6 as shown in exemplary Fig. 6A-6B), wherein each of the electrodes (larger electrode 6) comprises a plurality of electrode segments (smaller electrodes 51 in Figs. 6A-6B, , thus meeting claims 3 & 9) so that the smaller electrodes (51) can be individually activated for mapping electrical signals during EP sensing function while the smaller electrode segments are connected to form the large electrode during ablation ([0130], thus meeting claims 4 & 10). 
Salahieh further contemplates switching between EP sensing and RF ablation may be provided by implementing additional hardware and/or software based upon impedance measurement ([0237]) which inherently discloses a processor to execute the programmed software. However, it is silent as to the electrical arrangement of the switching assembly and the processor as claimed in claims 1 and 7.
Taylor teaches a switching assembly (switching function 160 in Fig. 6), which is connected to multiple electrodes on a catheter (electrophysiological ablation catheter 20 in Figs. 1-2 comprising a plurality of electrodes 134,136,138,140,142), wherein the switching assembly is configured to electrically connect the electrodes to one of an electrophysiological (EP) sensing module (data acquisition for mapping function 162 in Fig. 6) and a generator of an ablative power (RF generator for ablation functions; col. 9, ln. 1-20). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate additional hardware as taught by Taylor and a processor to execute software as contemplated by Salahieh to allow the electrodes of Salahieh to perform its intended functions of switching between EP sensing and RF ablation.
In regard to claims 5, 6, 11 & 12, Salahieh/Taylor combination further discloses detecting tissue contact with the electrode through impedance measurements. Salahieh further explains that a number of variables (frequency and amplitude) can be adjusted to achieve the desirable threshold and accuracy to determine the difference between tissue contact and flowing blood ([0234]). Salahieh further implements additional hardware and/or software to physically activate the electrodes when tissue is in contact with the electrodes based upon the impedance measurement to ensure that energy transmission occurs only when the electrode is in contact with the tissue to avoid thrombus formation and inadvertent charring of the tissue ([0231],[0237]). 
Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Salahieh and Taylor as applied to claim 1 above, and further in view of Moshe et al. (hereinafter ‘Moshe’, U.S. PGPub. No. 2010/0191235).
In regard to claims 2 & 7, Salahieh/Taylor combination discloses the invention substantially as claimed in claim 1 and discussed above. 
However, Salahieh/Taylor combination does not disclose wherein the ablative power comprises at least one of radiofrequency (RF) power outputted by an RF generator and irreversible electroporation (IRE) pulses outputted by an IRE pulse generator.
Moshe teaches that an electrode configured to deliver radiofrequency energy can also be used to deliver irreversible electroporation energy to achieve different results (e.g. permanently open the cell membrane leading to tissue death and/or for tissue ablation, [0051]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the generator of an ablative power of Taylor so that is configured to output RF power and IRE pulses as taught by Moshe, as doing so allows the electrodes to achieve two different therapeutic results ([0051]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHWA KIM whose telephone number is (571)270-1265. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUN HWA KIM/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        10/20/2022